Exhibit 10.53
FIRST AMENDMENT TO THE
PEABODY ENERGY CORPORATION
AUSTRALIAN EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, Peabody Energy Corporation (the “Company”) previously adopted the
Peabody Energy Corporation Australian Employee Stock Purchase Plan (the “Plan”)
as a mirror plan to the Company’s United States employee stock purchase plan
(the “U.S. Plan”);
     WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the power to
amend the Plan, subject to certain limitations set forth therein, and has
delegated certain amendment authority to designated officers of the Company;
     WHEREAS, recently issued final regulations under Internal Revenue Code
(“Code”) Section 423 require certain modifications to the U.S. Plan, and the
Company desires to amend the Plan so that it continues to mirror the U.S. Plan;
     NOW, THEREFORE, the Plan is amended, effective January 1, 2010, as follows:
     1. Section 4.1(b) is amended to read as follows:
     (b) Except as limited in (e) and (f) below, the number of shares of Stock
subject to the option will equal the number of shares of Stock that can be
purchased at the exercise price specified in Section 4.2 with the aggregate
amount credited to the Employee’s Option Account as of the Termination Date.
     2. Section 4.1 is amended to add a new paragraph (f) that reads as follows:
     (f) The number of shares of Stock that any Employee may purchase during an
Offering Period shall not exceed the aggregate number of shares of Stock set
forth in Section 1.5(a) of the Plan.
     3. The Plan shall otherwise remain unchanged and in full force and effect.

            PEABODY ENERGY CORPORATION
      /s/ Sharon D. Fiehler       Sharon D. Fiehler      Executive Vice
President and Chief Administrative Officer     

 